Commission File No. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14CINFORMATION STATEMENT Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: []Preliminary Information Statement []Confidential for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [X]Definitive Information Statement LEFT BEHIND GAMES INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date filed: LEFT BEHIND GAMES INC. 29995 Technology Drive, Suite 200 Murrieta, California 92563 NOTICE OF ACTION TAKEN BY WRITTEN CONSENT OF OUR MAJORITY STOCKHOLDERS WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. To Our Stockholders: Left Behind Games Inc., a Washington corporation, hereby notifies its stockholders of record that stockholders holding a majority of our voting securities have resolved to taking the following actions by written consent in lieu of an annual meeting of stockholders: 1. To elect each of Troy A. Lyndon, Leslie Bosckor and Michael Knox as members of to our board of directors for a period of one year or until his/her respective successor is elected and qualifies; and 2. To appoint KMJ Corbin and Company LLP as the independent registered auditors of the Company for the fiscal year ending December 31, 2007. The foregoing actions to be taken pursuant to the written consent shall be made effective 20 days after the mailing of this Information Statement (the “Effective Date”).You have the right to receive this notice if you were a stockholder of record at the close of business on the date of this notice (the "Record Date"). Please note that the number of votes received is sufficient to satisfy the stockholder vote requirement for these actions and no additional votes will consequently be needed to approve these actions. We are not asking you for a proxy and you are requested not to send us a proxy. No action is required by you.The accompanying Information Statement is furnished only to inform our stockholders of the action described above before it takes effect in accordance with Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended. Murrieta, California Dated October 12, 2007 /s/ Troy A. Lyndon CEO and Member of the Board 2 LEFT BEHIND GAMES INC. 29995 Technology Drive, Suite 200 Murrieta, California 92563 INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 AND REGULATION 14C THEREUNDER We are furnishing this Information Statement to the stockholders of Left Behind Games Inc., a Washington corporation (“Left Behind Games Inc.” or the “Company”), to provide a description of actions taken by written consent of the holders of a majority of the outstanding shares of the Company’s common stock that were entitled to vote on such actions. This Information Statement is being furnished to all holders of the Company’s common stock. This Information Statement also constitutes notice of action taken without a meeting as prescribed by Washington Business Corporation Act. The actions to be taken pursuant to the written consent shall be made effective 20 days after the mailing of this Information Statement (the “Effective Date”). WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. This Information Statement is being mailed on or aboutOctober 23, 2007 to stockholders of record on October 12, 2007 (the “Record Date”). The Information Statement is being delivered only to inform you of the corporate action described herein before it takes effect, in accordance with Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). We have asked brokers and other custodians, nominees and fiduciaries to forward this Information Statement to the beneficial owners of the common stock held of record as of the Record Date by such persons and will reimburse such persons for out-of-pocket expenses incurred in forwarding such material. THIS IS NOT A NOTICE OF A MEETING OF STOCKHOLDERS AND NO STOCKHOLDERS’
